Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 22 December 2021 in which claim 105 was amended and claim 138 was added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 22 September 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 105, 107, 116-120 123-126, 128-133, 135-136, 138 are under prosecution.  

Priority
     The claims are drawn to:
 
loading an aqueous input comprising a plurality of cells and an aqueous input comprising a plurality of RNA capture microbeads into a microfluidic device configured for joining the two aqueous inputs into a plurality of emulsion droplets … co-flowing the two aqueous inputs across an oil channel in the microfluidic device	

	Provision application 62/048227 filed 9 September 2014 does not provide support under 35 USC § 112 for the microfluidic device.   Therefore the effective filing 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105, 107, 116-120 123-126, 128-133, 135-136, 138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 105 has been amended to further define the barcode:
does not include any constant sequences in the same position for every barcode sequence on every bead


[0165] 3) Determination of cell barcode complexity. 1000 cell barcode sequences were analyzed for base composition (FIG. 2C), dinucleotide composition (FIG. 2D), and were serially trimmed from the 3' end and checked for duplicate sequences (FIG. 2E). In all three analyses, the empirical cell barcodes displayed complexity that was only slightly below the theoretical limit of their complexity given their length (4 12 unique sequences). (it is noted that specification does not include figure 2C-E).
[0193] Applicants then used reverse-direction phosphoramidite synthesis to build oligonucleotides outwards from the microparticles from 5' to 3', yielding free 3' ends available for enzymatic priming (Cheong et al., 2012; Kadonaga, 1991; Srivastava et al., 2008). Phosphoramidite synthesis which is used to generate the barcodes, enables the chemical modification of any base along the oligonucleotide which can leverage this type of chemistry. Specific examples include, but are not limited to, barcoding with DNA bases, RNA bases, LNA bases, biotin-modified bases, fluorophore-conjugated bases, and non-canonical bases (i.e., iso-G, iso-C, iso-A, etc.). Additionally, these barcoded beads can be combined with other forms of barcoding, such as optical barcoding by patterning the bead or fluorescent labelling with various fluorophores or combinations of fluorophores. 
[0195] To efficiently generate massive numbers of beads, each with millions of copies of a cell barcode distinct from the barcodes on the other beads, Applicants developed a "split-and-pool" synthesis strategy (FIG. 7C). A pool of millions of microparticles is divided into four equally sized groups; a different DNA base (A, G, C, or T) is added to each of the four groups. The four groups of microparticles are then re-pooled, mixed, and re-split at random into another four groups, and another DNA base (A, G, C, or T) is added to each of the four new groups. After repeating this split-pool process 12 times, each bead's barcode reflects that bead's unique path through twelve synthesis reactions (FIG. 7C), such that all primers on a single microparticle possess the same one of 4.sup.12=16,777,216 possible 12-bp barcodes. The entire microparticle pool then undergoes eight rounds of degenerate oligonucleotide synthesis to generate the UMI on each oligo (FIG. 7D); finally, an oligo dT sequence (T30) (SEQ ID NO:1) is synthesized on 3' the end of all oligos on all beads. (emphasis added)

The cited paragraphs describe split-pool synthesis on 1000 (¶ 165) and millions (¶ 195) of beads wherein the synthesis is repeated 12 times resulting in 12-mer barcodes on the beads that are “distinct from the barcodes on the other beads”, the 
Neither the cited passages nor the entire specification describe barcodes that do not include any constant sequences in the same position for every barcode as newly claimed.   The specification teaches beads with “distinct” 12-mer barcodes.  However, the specification does not teach the barcodes are without any constant sequences in the same position as newly claimed.   
The instant claims are broadly drawn to a plurality (two) beads comprising a barcode, UMI and capture sequence.  The claims are not limited to split-pool synthesis and are not defined by any barcode length.  Therefore Applicant’s citations related to split-pool synthesis and 12-mers are not commensurate in scope with the claims which encompasses two beads with barcodes of 2 or more nucleotides.   Additionally, while the citations teach “distinct” 12-mer barcodes, neither the cited passages nor the entire specification teach barcodes without any constant sequences in the same position as newly claimed. 
For all the above reasons, the newly defined invention appears to introduce subject matter that was not described in the originally filed specification.
Claims 107, 116-120 123-126, 128-133, 135-136, 138 are also rejected because they depend from Claim 105.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105, 107, 116-120 123-126, 128-133, 135-136, 138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 105, 107, 116-120 123-126, 128-133, 135-136, 138 are indefinite in Claim 105, lines 12-14 for the recitation:
wherein the cell-of-origin barcode sequence does not include any constant sequences in the same position for every barcode sequence on every bead

	The recitation is indefinite because it contradicts the recitation of lines 8-10:
	
(i) a cell-of-origin barcode sequence that is the same for all capture oligonucleotides on the same bead but differs from the barcode sequence of capture oligonucleotides on other beads,
	
	It is unclear how the barcode can “not include any constant sequences … for every barcode sequence on every bead” while being “the same … on the same bead” as per lines 8-10.   It is suggested that the claim be amended to clarify.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 105, 107, 116-120, 123-126, 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013),  Islam et al (Nature Methods, February 2014, 11(2): 163-168), Fan et al (IDS:7/20) WO 2015/031691, having support to 61/952,036 filed 12 March April 2014), Jones et al (2005/0142577, published 30 June 2005) and Katz et al (2009/0042737, published 12 February 2009).
Regarding Claims 105 and 119, Church teaches a method of creating a single-cell cDNA library, the method comprising the steps of co-encapsulating a single cell and a single RNA capture bead within a droplet (e.g. Fig. 2 and related text), the capture bead comprising a plurality of oligonucleotides each comprising a barcode sequence and a capture sequence (e.g. Fig. 1 and related text).  
Church teaches the nucleic acid on the bead comprises a barcode that is the same for each oligo on the bead but different from oligos on other beads and a plurality of different capture sequences on each bead thereby allowing for complete or substantially complete transcriptome analysis of multiple single cells  (e.g. ¶ 24-31, Fig. 
Church is silent regarding different UMI on the bead and droplet diameter.
However, a plurality of different UMI and common barcodes for single-cell assays were well-known to contain unique barcode sequences such that none of the barcodes had the same sequence as taught by Islam and Fan.   
Islam teaches the method wherein single cells were isolated and contacted with a plurality of nucleic acids, each comprising a different UMI and common barcode wherein the barcode was unique for each cell and did not share any sequence with other barcodes (Fig. 1 and related text and Supplementary Table 2).
It is noted that the claim is broadly drawn to barcode of any length; a “constant length” of any length; and two microbeads.  Therefore the 96 unique barcodes (i.e.  having no shared 8-mer sequence) within a position (8-mer) of Islam are encompassed by the broadly claimed barcode.
Because Church is specifically interested in unique barcodes for each cell, the artisan would have reasonably utilized the unique 8-mers of Islam so as to optimize the method for high through-put sequencing as taught by Islam (e.g. paragraph spanning pages 163-165).
Church teaches the method further comprising lysing the cells within the droplets, capturing the cellular RNA and performing reverse transcription to generate cDNA incorporating the barcodes and record the cell of origin (e.g. ¶ 24-31).

Fan teaches the cellular label is the same for all oligos on a support and different from cellular labels on other supports wherein the cellular labels are “1, 2, 3, 4 … or more nucleotides in length” (¶ 239-240).
	The instant claims are drawn to a plurality of microbeads.  The term “plurality” encompasses two microbeads.  Additionally, the claims do not limit the length of the barcodes.  Thus, given the broadest reasonable interpretation of the claims in view of the specification the barcodes on the two microbeads encompasses two barcodes of 1 or 2 nucleotides.  Fan specifically teaches barcodes of 1-2 nucleotides (¶ 240) and specifically teaches the barcodes are different from barcodes on other beads (¶ 239)(see also ¶ 73 of ‘073 Provisional Application).  
	Thus any subpopulation of 2 microbeads of Fan each having a different cellular barcode of 1 or 2 nucleotides would not have a common sequence that is the same as broadly defined by the claim.  Furthermore, Fan is specifically interested in comparing 2 cell populations (e.g. Fig. 31 and related text).  Therefore one of ordinary skill would have reasonably utilized a subpopulation of the beads comprising two cellular barcodes so as to barcode label each of the two populations. 

Fan further teaches droplet diameter within the claimed range of 50-210 µm (e.g. ¶ 381).   Furthermore, design and synthesis of multi-component capture probes was well-known in the art as taught by Jones who specifically teaches probes comprising a target-specific region, degenerate region and tag region and further teaches design (e.g. ¶ 80) and synthesis (e.g. ¶ 94, ¶ 101) of probes to so as to distinguish between closely species.  
Therefore the artisan would have reasonably added the identifier (UMI) of Fan to the capture probes of Church with a reasonable expectation of success based on the well-known techniques taught by Jones and further for the expected benefit of distinguishing between target species that are otherwise identical or nearly identical target species as taught by Fan (e.g. ¶ 264).
Fan further teaches the molecular label provides information for specific species (e.g. ¶ 241).
Because Church is silent regarding droplet dimensions, one of ordinary skill would have reasonably looked to the prior art of single-cell droplets (e.g. Fan) and derived droplets having a size larger than cells of interest and relative to the droplet-forming channels to thereby optimize the droplet diameters (e.g. 50-210 µm) for encapsulating single cells and single beads as routinely practiced in the art.   The artisan would have further been motivated to provide the bead-immobilized oligonucleotides of Church with different molecular identifiers for the expected benefit of 
Fan further teaches the method utilizes liquid handling components including inlets and microchannels for production and delivery of droplets for single-cell processing (e.g. ¶ 197-205) but is silent regarding specific arrangement of the channels as newly claimed. 
However, microfluidic channels having aqueous input channels and cross-flow oil channels were well-known in the art as taught by Katz (e.g. Fig. 5 and related text).   
Katz teaches the method for producing and delivering cell droplets (e.g. ¶ 10) wherein an aqueous input for loading cells (200), aqueous input for capture beads (206a) wherein the cells and beads are co-encapsulated as the aqueous fluids cross the oil channels (207a/b) whereby droplets have a diameter 30-400 µm and flow conditions are optimized to ensure that each droplet has no more than one cell (e.g. ¶ 52-54).
One of ordinary skill would have reasonably utilized the fluidic channel arrangement of Katz in the methods of Church and/or Fan based on the liquid handling desired by Fan and for the expected benefit of optimizing the system for single-cell encapsulation as taught by Katz.
Alternatively, one of ordinary skill would have reasonably utilized the barcode beads of Church and/or Fan with the single-cell genomic analysis beginning with reverse transcription of Katz (e.g. ¶ 45) for the expected benefits of concurrent analysis of thousands of cells in a mixed population as taught by Church (e.g. ¶ 11) and Fan (Abstract). 

Regarding Claim 116, Church teaches the sequencing of the amplified target (e.g. ¶ 30, ¶ 58).  Fan teaches the amplified cDNA library is sequenced via massive parallel synthesis (e.g. Example 9).
	Regarding Claim 117, Church teaches recovery of the cDNA-attached beads (¶ e.g. Fig. 3 and related text, ¶ 30).  Fan also teaches recovery of cDNA-attached beads (e.g. Example 15).
	Regarding Claim 120, Church teaches bead sizes of 0.1 µm to mm (¶ 52).  Fan teaches 20 µm beads (¶ 148). 
The courts have stated that "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) and further have stated that claimed ranges “overlap or lie inside the ranges disclose by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are closed enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP, 2144.05 I.).  

Regarding Claim 123, Church teaches the capture sequence comprises poly-t (e.g. Fig. 6 and related text).  Fan also teaches a poly-t sequence (e.g. Fig. 1, Fig. 30 and related text).
Regarding Claim 124, Church teaches a universal priming sequences common to all primers (e.g. ¶ 19, ¶ 32).  Fan also teaches universal priming sequence (e.g. Fig. 1, Fig. 30 and related text).
Regarding Claim 125, Fan teaches the beads have multiple different capture sequences, each with a different identifier, the same a cellular label/barcode and the same sample label/barcode (e.g. ¶ 239-245, Fig. 30 and related text). 
It is noted that the claim does not define barcode length or position within the capture sequence.   Therefore, the barcodes or Church, Islam, Fan or Jones could be defined as comprising first and second portions such as 3’portion, 5’portion, first 2-mer, second 2-mer, etc. based on the broadly claimed barcode.  
Regarding Claim 126, Church teaches single stranded capture sequences (e.g. Fig. 1-3 and related text).  Fan also teaches single stranded capture sequences (e.g. Fig. 1, Fig. 30 and related text).
Regarding Claim 128, Church teaches phosphoramidite synthesis for the oligos (e.g. ¶ 45) and nucleic acid analogues thereby teaches a modified oligonucleotide as claimed (e.g. ¶ 42-45).   Jones also teaches the probes comprise nucleotide variants e.g. PNA, methylated, glycosylated bases (e.g. ¶ 43-44).  Fan teaches use of modified 
Regarding Claims 129-130, Church further teaches the beads are functionalized for attaching the oligos via hybridization (e.g. ¶ 53) thereby providing a straight chain polymer linker as defined by Claims 130.  Fan teaches the oligonucleotides are attached to the beads using a photo-cleavable linker (e.g. ¶ 173).  Jones teaches the probes are immobilized via reversible linker (¶ 82).
Regarding Claim 132, Church teaches reverse transcription within the droplet (e.g. Fig. 2 and related text).  
Regarding Claim 138, Fan teaches distribution of one bead and one cell into each of up to 2 million wells (original claim 91).  Jones teaches the capture probes immobilized on beads (e.g. ¶ 81) wherein the number of capture probes is from 1,000-3,000,000 (¶ 108).



 Claims 105, 107, 116-120, 123-126, 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Islam et al (Nature Methods, February 2014, 11(2): 163-168), Fan et al (WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Katz et al (2009/0042737, published 12 February 2009) as applied to Claim 105 above and further in view of Samuels et al (2012/0220494, published 30 August 2012).

Church further teaches the beads are functionalized for attaching the oligos (e.g. ¶ 53) and Fan teaches the oligonucleotides are attached to the beads using a photo-cleavable linker (e.g. ¶ 173) but does not specifically teach a method step of cleaving the linkers as defined by claims 118 and 131 or breaking the emulsion prior to reverse transcription as defined by Claim 133.
However, cleavable linkers and breaking emulsions prior to reverse transcription were well-known in the art as taught by Samuels. 
Samuels teaches a similar method of encapsulating a single cell within a droplet, lysing the cells and merging the droplet with a capture bead and replicating the captured nucleic acids e.g. cDNA synthesis wherein the beads are barcoded RNA capture microbeads (¶ 211, Fig. 23, Example 3) and the emulsion is broken for performing reverse transcription to generate cDNA and/or further amplification (e.g. ¶ 25, ¶ 271- 285, Fig. 24-26, Fig. 40, Fig. 71, Example 3 and related text).
Samuels further teaches the barcoded oligo is linked to the bead using a cleavable linker or photocleavable linker and the method comprises lysing the cells and releasing the oligos from the beads for downstream sequencing (¶ 298-303).
One of ordinary skill would have reasonably modified the method of Church and/or Fan by cleaving the cleavable linker to thereby provide controlled release of the sequencing of interest for downstream sequencing as desired in the art (e.g. Samuels, ¶ 298-303).

Claims 105, 107, 116-120, 123-126, 128-133, 135-136 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Islam et al (Nature Methods, February 2014, 11(2): 163-168), Fan et al (WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Katz et al (2009/0042737, published 12 February 2009) as applied to Claim 105 above and further in view of Tang et al (USP 5,668268, issued 16 September 1997).
	Claims 105, 107, 116-120, 123-126, 128-133, 135-136, Church, Islam and Fan teach the method Claims 105, 107, 116-120, 123-126, 128-133 as discussed above. 
Church teaches phosphoramidite synthesis for the oligos (e.g. ¶ 45) and nucleic acid analogues thereby teaches a modified oligonucleotide as claimed (e.g. ¶ 42-45).   Fan teaches use of modified nucleotides capable of DMT chemistry (e.g. ¶ 491-497).  Fan teaches the bead material is a resin, polymer and/or porous (e.g. ¶ 146-148) but does not specifically teach methacrylate resin.  However, porous supports comprising methacrylate were well-known in the art for chemical synthesis of oligonucleotides as taught by Tang.
	Tang teaches the preferred beads comprise methacrylate polymer resin having hydroxyl surface groups and pore size of 4-400 nm to maximize surface area (col. 4). Tang teaches the beads provide a passivated surface that allows for highly efficient synthesis of oligonucleotides (Abstract).
Therefore, one of ordinary skill would have reasonably utilized the bead material of Tang for the capture beads of Church and/or Fan for the expected benefit highly efficient oligo synthesis as taught by Tang.

Response to Arguments
	 Regarding the previous rejection under 33 USC § 112(a), Applicant asserts that a significant innovation of the invention is the method of direct synthesis of the oligonucleotides on the beads which allows greater diversity of barcodes.  Applicant further asserts that unlike the prior art, specific limitations for the sequence of the barcodes are not described because there is no limitation to the sequence.   Applicant points to paragraph 195 (presented above in body of rejection) for support of the asserted innovation.   From this, Applicant argues that the invention as claimed is described and the rejection should be withdrawn. 
	The argument has been considered but is not found persuasive.   The cited passage describes direct synthesis, 12-mer barcodes, 8 base UMI and synthesis of contiguous barcode and UMI.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., barcode synthesis, 12-mer barcodes, synthesis of contiguous 12 base barcode and 8 base UMI) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The instant claims are drawn to a barcode sequence that “does not include any constant sequences in the same position for every barcode on every bead”.   While the cited passage teaches the synthesis generates “massive numbers of beads … a cell barcode distinct from the barcodes on other beads”, neither the cited passage nor the entire specification teach barcodes without any constant sequences in the same 
	Regarding rejection under 35 USC § 103, Applicant argues that the cited prior art does not teach barcodes that do “not include any constant sequences in the same position for every barcode on every bead” as newly claimed.   Applicant argues that the Office Action does not cite any prior art method for direct synthesis of millions of barcoded bead comprising barcodes that do not include any constant sequences as newly claimed.    Applicant argues that Church cannot include a barcode that is contiguous with a UMI because Church does not include a UMI.  Applicant argues that Fan does not teach how to add a UMI to the barcode of Church such that the UMI is contiguous with the barcode.   
Applicant appears to assert that one would not add an UMI to the probes of Church because Church does not teach a UMI and because Fan does not specifically teach a modification of Church.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument is not found persuasive because as discussed above, Fan clearly teaches the advantages of adding UMI to barcoded probes.   The assertion that one would not understand how to include the UMI is not supported by any evidence.   Synthesis of multi-component probes was well-known and routinely practiced in the art 
	Applicant further argues that figures 1 and 30 of Fan cited in the Office Action “depict exemplary oligonucleotides” but asserts that the description of the figures does not make it clear that the depictions are any different from that described in the specification wherein linkers are utilized by Fan to create multi-part barcodes wherein the linkers are the same for each all barcodes.   From this, Applicant argues that Fan only teaches barcodes including the same linker sequences at the same position and therefore does not teach the barcodes as newly claimed. 
	The argument is not found persuasive because as previously stated, Fan is not limited to intervening linkers as asserted.  In addition to the illustrations of figures 1 and 30, Fan specifically states the optional “when” to describe use of linkers for probe having multiple barcode segments (e.g. ¶ 249).  Thus, Fan is specific that the barcodes are not limited to multi-component barcodes.   Furthermore, in addition to Fan, both Church and Islam teach unique barcodes without constant sequences as broadly claimed. 
	Regarding Claim 128, Applicant asserts that chemically modified nucleotides cannot be used in the barcodes of Church or Fan because Church teaches synthesis via PCR and Fan teaches synthesis by polymerase extension. 

	Applicant further argues that Katz and Samuels do not cure the deficiencies of Church and Fan. 
	The argument is not found sufficient to overcome the rejection because Church and Fan are not deemed deficient. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634